

EXHIBIT 10.21.1


SITEL IBERICA TELESERVICIOS, S.A.U.




ADDENDUM






TO THE AGREEMENT SIGNED ON 3RD MAY 2001, RECORDED AT THE JOB CENTRE OF SAN
ISIDRO ON 8TH MAY 2001


BETWEEN THE COMPANY SITEL IBERICA TELESERVICIOS, S.A. AND THE WORKER Mr PEDRO
LOZANO DE CASTRO, HOLDER OF NATIONAL IDENTITY CARD NUMBER 50.803.937-L




Both parties being met, they have reached the mutual agreement and decision
that, on 1st May 2010, the worker is hereby appointed as Director and General
Manager of the EMEA countries assigned at each moment, reporting directly to
Bert Quintana (President & Chief Operations Manager).


That, up to that date, he had contributed to the Social Security under the
General Regime at the maximum contribution rate.


That, as a consequence of publication of Act 50/1998, of 30th December, that
Amends Article 97.2 k) of the General Social Security Act, approved by Royal
Legislative Decree 1/1994, it is obligatory for workers who are members of the
governing bodies of companies to be registered under the Assimilated General
Regime of the Social Security and struck off the General Regime.


Likewise and in order to compensate the losses arising for Mr Pedro Lozano de
Castro due to being struck off the said General Regime, and in the event of
dismissal being declared unfair, the Company undertakes to pay Mr Pedro Lozano
de Castro the equivalent amount to the unemployment subsidy to which he would be
entitled had he been registered under the Social Security General Regime, in an
identical amount and terms to those legally foreseen. Payment of the resulting
amount shall be settled monthly,






--------------------------------------------------------------------------------



on proof by Mr Pedro Lozano de Castro that he is not self-employed or working
for a third party. Notwithstanding this, the worker may receive a lump sum for
that item, under identical terms and net amount to the capitalisation of the
unemployment subsidy foreseen by law and as long as he fulfils the legal
requisites foreseen for same.


That, in addition to everything stipulated above, the parties wish to
re-establish the conditions under which Mr Pedro Lozano de Castro shall be
employed by the company Sitel Ibérica Teleservices, as a Director and General
Manager and, to that end, they agree to attach the following conditions to this
labour contract:


Variable Remuneration. As Manager of the company shall be included in the
Corporate Scheme in force from time to time. The present scheme in force for the
year 2010 establishes a variable bonus of 75% on the fixed salary established,
with referral to its articles to calculate accrual thereof.


The relevant income tax (IRPF) withholding shall be deducted from the sums
mentioned, as well as any other deduction that may be required pursuant to the
laws in force from time to time.


Social Benefits. He shall be entitled to the following social benefits:
Renting fees of the company vehicle assigned under the policy existing from time
to time, ADSL, and reimbursable expenses for Medical Insurance and Pension
Scheme, all for a value of up to 2,400 € per month maximum. These sums shall be
updated annually according to the Consumer Price Index in May each year.


Civil Liability Insurance.
This must cover the contractual and extra-contractual liabilities the Manager
may contract as a consequence of performing the activities inherent to his
office. The cost of same shall be borne by the company. The company shall bear
any obligation generated by any contingency not covered by that insurance.


Mutual advance notice terms.
In the event of the company wishing to terminate this contract, it must serve at
least six months advance notice. Should the worker wish to terminate the
contract, the terms set forth in the labour laws in force shall apply.
In the event of breach by either of the parties, the party not in breach shall
be entitled to compensation equivalent to the relevant salaries of the duration
of the period infringed.








In Madrid, on 1st May 2010.


/s/ Pedro Lozano de Castro                /s/ Francisco Ullate
Pedro Lozano de Castro                THE COMPANY
(Signature)                        (Signature)




